By the Court.
We can see no ground on which this petition can be sustained.
In the first place, upon the facts stated in the petition, we are unable to find any authority in the selectmen to make this application to the court. In the absence of any express vote or direction by the inhabitants, it does not come within the scope of the general powers and duties by law conferred on selectmen, to ask, in the name of the town or its inhabitants, for the interference of this court by a summary and extraordinary process to compel a town officer to perform a particular act.
But we are entirely satisfied that the facts set forth in the petition, if true, do not make out a case which will justify the issuing of a writ of mandamus. If the debt for building the road is justly due from the town, the creditor has a plain, adequate and complete remedy at law, by the ordinary process, to enforce and collect his claim. The case does not require, and will not justify, any unusual or extraordinary remedy. We do not mean to say that a case could not arise, which would authorize the court by a mandamus to compel a town officer to perform some specific legal duty incumbent on him. But no such case is presented in the petition now before us.

Petition dismissed.